900 F.2d 258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Stephen Roger WILSON, Petitioner.
No. 89-8056.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 28, 1990.Decided:  March 29, 1990.

On Petition for Writ of Mandamus.
Stephen Roger Wilson, appellant pro se.
PETITION DENIED.
Before K.K. HALL, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Stephen Roger Wilson, a federal prisoner, brought this petition for writ of mandamus seeking an order removing his 28 U.S.C. Sec. 2241 petition to this Court from the district court because of delay in the district court.  Because the district court recently dismissed Wilson's action, this petition is moot.  Therefore, we deny the petition.  We deny leave to proceed in forma pauperis and the motion for appointment of counsel.  We dispense with oral argument.

PETITION DENIED